Case 1:20-cv-00425-JDL Document 22 Filed 03/26/21 Page 1 of 6                PageID #: 136




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

PAUL WROBEL,                              )
                                          )
              Plaintiff                   )
                                          )
       v.                                 )       1:20-cv-00425-JDL
                                          )
STATE OF MAINE, et al.,                   )
                                          )
                                          )
              Defendants                  )


   RECOMMENDED DECISION ON DEFENDANTS’ MOTION TO DISMISS

       Plaintiff asserts various claims against the State of Maine and Maine Attorney

General Aaron M. Frey based on the actions of several agencies or institutions of the federal

government.     He alleges violations of his constitutional and common law rights.

Defendants have moved to dismiss the complaint. (Motion, ECF No. 12.)

       Following a review of Plaintiff’s complaint and after consideration of the parties’

submissions, I recommend the Court grant Defendants’ motion.

                                      BACKGROUND

       The following facts are drawn from Plaintiff’s complaint, including the attached

exhibits, and Plaintiff’s subsequent pleadings. See Waterman v. White Interior Sols., No.

2:19-cv-00032-JDL, 2019 WL 5764661, at *2 (D. Me. Nov. 5, 2019) (stating that a court

may “consider other filings by a self-represented plaintiff, ‘including [the] response to the

motion to dismiss, to understand the nature and basis of [his] claims’” (quoting Wall v.

Dion, 257 F. Supp. 2d 316, 318 (D. Me. 2003)). A plaintiff’s factual allegations are
Case 1:20-cv-00425-JDL Document 22 Filed 03/26/21 Page 2 of 6              PageID #: 137




generally deemed true when evaluating a motion to dismiss. See McKee v. Cosby, 874

F.3d 54, 59 (1st Cir. 2017) (considering a motion to dismiss pursuant to Rule 12(b)(6));

Merlonghi v. United States, 620 F.3d 50, 54 (1st Cir. 2010) (considering a motion to

dismiss pursuant to Rule 12(b)(1)).

       Plaintiff claims that certain members of the U.S. House of Representatives

trespassed on his constitutional rights. (Complaint ¶¶ 9-13, 16, 18, 21-26.) In support of

his claim, Plaintiff cites several agreements and select portions of the U.S. Constitution,

the Constitution of Maine, and the New Hampshire Constitution and Bill of Rights; he

“demands his ‘natural right’ and his ‘sacred rights’ under the coarse [sic] of the common

law,” and seeks the “redress of wrongs done to him and of the grievances suffered.” (Id.

¶¶ 1, 3, 26-41.) He also demands the repeal of the “Trading with the Enemy Act” and the

“Patriot Act,” and the enactment of the “National Security and Reformation Act.” (Id. ¶¶

14-15, 58-59.)

       Plaintiff also alleges that the COVID-19 virus is being sprayed from the air, and he

asks that the Federal Aviation Administration stop the flights and that the Center for

Disease Control and the World Health Organization be defunded. (Id. ¶¶ 42, 50-52, 56.)

                                       DISCUSSION

       Defendants have moved to dismiss Plaintiff’s complaint for lack of subject matter

jurisdiction (Federal Rule of Civil Procedure 12(b)(1)) and based on Plaintiff’s alleged

failure to assert facts to support an actionable claim (Federal Rule of Civil Procedure

12(b)(6)). Defendants also argue that the Eleventh Amendment bars the relief sought by

the Plaintiff.

                                            2
Case 1:20-cv-00425-JDL Document 22 Filed 03/26/21 Page 3 of 6                             PageID #: 138




        A party may move to dismiss a claim for lack of subject-matter jurisdiction. Fed. R.

Civ. P. 12(b)(1). “A motion to dismiss an action under Rule 12(b)(1) . . . raises the

fundamental question whether the federal district court has subject matter jurisdiction over

the action before it.” United States v. Lahey Clinic Hosp., Inc., 399 F.3d 1, 8 n.6 (1st Cir.

2005) (quotation marks omitted). On such a motion, the court must “credit the plaintiff’s

well-pled factual allegations and draw all reasonable inferences in the plaintiff’s favor.”

Merlonghi, 620 F.3d at 54.

        Federal district courts “have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.1 The jurisdiction

of the federal courts is limited to “Cases” and “Controversies.” Hochendoner v. Genzyme

Corp., 823 F.3d 724, 730 (1st Cir. 2016) (quoting U.S. Const. art. III, § 2, cl. 1). The

limitation reflects “the proper – and properly limited – role of the courts in a democratic

society.” Id. (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).

        In this case, Plaintiff’s principal complaint focuses on the actions of certain elected

officials. The alleged claims are not justiciable because they would raise matters that are

“commit[ted] … to a coordinate political department,” “lack … judicially discoverable and

manageable standards for resolving” them, and cannot be decided “without an initial policy




1
 Pursuant to section 28 U.S.C. § 1332, federal district courts also have original jurisdiction “where the
matter in controversy exceeds the sum or value of $75,000 … and is between citizens of different States.”
28 U.S.C. § 1332(a)(1). Federal courts, however, do not have diversity jurisdiction where a state is a party.
U.S.I. Props. Corp. v. M.D. Constr. Co., 230 F.3d 489, 500 (1st Cir. 2000); Hoffman v. Connecticut, 671
F. Supp. 2d 166, 169 n.3 (D. Me. Sept. 18, 2009).


                                                     3
Case 1:20-cv-00425-JDL Document 22 Filed 03/26/21 Page 4 of 6                               PageID #: 139




determination of a kind clearly for nonjudicial discretion.” Baker v. Carr, 369 U.S. 186,

217 (1962).2

        A party may also seek dismissal of a claim for “failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). In reviewing a motion to dismiss under

Rule 12(b)(6), a court “must evaluate whether the complaint adequately pleads facts that

‘state a claim to relief that is plausible on its face.’” Guilfoile v. Shields, 913 F.3d 178, 186

(1st Cir. 2019) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Here,

Plaintiff has not alleged any facts to suggest the state defendants engaged in any of the

conduct about which he complains, and he thus has not asserted an actionable claim against

the named defendants.3



2
  Plaintiff also lacks standing to assert any potential claims based on the alleged facts regarding actions
taken or demanded to be taken by the U.S. House of Representatives or the government in general, insofar
as the allegations reflect grievances concerning matters committed to the representative branches of
government. Chardon – Dubos v. United States, 273 Fed. App’x 5 (1st Cir. 2008) (citing FEC v. Akins,
524 U.S. 11, 24 (1998), and Valley Forge Christian Coll. v. Americans United for Separation of Church
and State, Inc., 454 U.S. 464, 474 – 75 (1982)). The same is true of the claims directed at the FAA and
other departments of the executive branch of the federal government. See, e.g., Do-Nguyen v. Clinton, 100
F. Supp. 2d 1241, 1245 – 47 (S.D. Cal. 2000) (dismissing claims related to executive policy, citing
plaintiff’s lack of standing to assert claims involving generalized grievances and matters “more
appropriately addressed in the representative branches” and, in the alternative, based on nonjusticiability of
political question); Weinstein v. Trump, No. 1:17-cv-01018, 2017 WL 6544635, at *4 (S.D.N.Y. Dec. 21,
2017) (dismissing action to enforce alleged promise or pledge to address conflicts of interest). Plaintiff
additionally makes no allegation with respect to his politically-based claims that he has sustained an injury-
in-fact related to Defendants that an order from this Court is likely to redress. Parent/Prof’l Advocacy
League v. City of Springfield, 934 F.3d 13, 33 (1s Cir. 2019). Rather, the claims appear to consist of entirely
generalized grievances. See Schlesinger v. Reservists Comm. To Stop War, 418 U.S. 208, 217 (1974)
(explaining that “ʻgeneralized grievances’ about conduct of Government are insufficient to confer standing
to sue.”).
3
  In his complaint, Plaintiff also “demands” that certain elected officials “be arrested, imprisoned, and
fined.” (Complaint ¶ 18.) To the extent Plaintiff seeks to institute criminal proceedings against the officials,
Plaintiff does not have standing to pursue criminal charges against them, or to demand that Defendants
institute such proceedings. United States v. Nixon, 418 U.S. 683, 693 (1974) (“the Executive Branch has
exclusive authority and absolute discretion to decide whether to prosecute a case”); Linda R.S. v. Richard
D., 410 U.S. 614, 619 (1973) (private citizens lack a judicially cognizable interest in the criminal
                                                       4
Case 1:20-cv-00425-JDL Document 22 Filed 03/26/21 Page 5 of 6                              PageID #: 140




        To the extent Plaintiff’s complaint could be construed to assert an otherwise

actionable claim, Plaintiff’s claim against Defendants would fail because the State of

Maine is immune from suit in this Court under the Eleventh Amendment of the United

States Constitution. The State of Maine has immunity under the Eleventh Amendment

against suits brought by citizens in federal court, regardless of the form of relief requested.

Poirier v. Mass. Dep’t of Corr., 558 F.3d 92, 97 n. 6 (1st Cir. 2009) (“A plaintiff may seek

prospective injunctive relief against a state official, but may not obtain such relief against

a state or its agency because of the sovereign immunity bar of the Eleventh Amendment.”).

Plaintiff, therefore, cannot prevail in federal court on federal claims asserted against the

State, absent waiver of immunity. 4 Also, “[a]bsent an explicit waiver from the state, the

Eleventh Amendment bars official capacity suits against state actors in federal court unless

the suit seeks prospective injunctive relief.” Caisse v. Dubois, 346 F.3d 213, 218 (1st Cir.

2003); see Ex parte Young, 209 U.S. 123 (1908). Plaintiff has not alleged any facts that

would support a finding of waiver. Plaintiff, therefore, cannot prevail in federal court on

federal claims asserted against the State of Maine.



prosecution of another); Cok v. Cosentino, 876 F.2d 1, 2 (1st Cir. 1989); Briand v. Lavigne, 223 F. Supp.
2d 241, 251 (D. Me. 2002).
4
  Eleventh Amendment immunity may be waived by a state in some circumstances. For example, states
that participate in certain federal programs through which they accept federal funds may by such conduct
waive immunity under the Eleventh Amendment to causes of action expressly authorized by Congress in
the context of such programs. See, e.g., Lebron v. Commonwealth of Puerto Rico, 770 F.3d 25, 32 (1st Cir.
2014) (providing as examples the Individuals with Disabilities in Education Act and the Rehabilitation
Act). See also Edelman v. Jordan, 415 U.S. 651, 673 (1974) (“The mere fact that a State participates in a
program through which the Federal Government provides assistance for the operation by the State of a
system of public aid is not sufficient to establish consent on the part of the State to be sued in the federal
courts.”).


                                                      5
Case 1:20-cv-00425-JDL Document 22 Filed 03/26/21 Page 6 of 6                  PageID #: 141




                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court grant Defendants’ motion

to dismiss.

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court’s order.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

Dated this 26th day of March, 2021.




                                              6
